Dissenting Opinion by
Flood, J.:
In this case the connection of the applicant’s “wilful misconduct” with his work is more tenuous than in any in which this Court has heretofore approved the denial of compensation on this ground. See the cases collected in 33 P. L. E. 510-519 (Social Welfare §§64-68, inc.). The statute provides that the misconduct which causes the discharge of the applicant, to be disqualifying, must be “connected with his work”. Act of December 5, 1936, P. L. (1937) 2897, §402(e), as amended August 24, 1953, P. L. 1397, §4, 43 PS §802(e). The speeding charge which is the basis upon which the board found wilful misconduct, did not occur on the premises or during working hours and had nothing to do with the work the applicant was employed to do as a master mechanic. Nor was it such conduct, such as excessive drinking, as would prevent him from doing his job when he arrived at his place of work or such as would prevent him from coming to work or make him late for work. Nor was *163it the conviction of a crime involving moral turpitude or dishonesty, as in Department of Labor and Industry v. Unemployment Compensation Board of Review, 148 Pa. Superior Ct. 249, 24 A. 2d 924 (1942).
I am not prepared to concur in the broad propositions that any use of the employer’s property so as to bring criticism upon the employer is “wilful misconduct” under the act, or that a violation of the speeding laws, even in the case of this employer, is ipso facto “wilful misconduct” irrespective of the employer’s rules or regulations on the subject, if it is not work connected. Even if such conduct had occurred more than once, there is no evidence that the employer, if he knew of the earlier violation, had warned against its repetition.
Finally, I find nothing in the record upon which to base the board’s finding that the applicant was furnished a booklet covering rules or regulations of the Turnpike Commission or that there was any such booklet which covered either the subject of speeding or taking cars out of the district. Mr. Crissey’s testimony was merely that an employee could take his car home if he lived in the district. He did not testify either that there were any written regulations on this subject, or that any policy or rule against taking the car out of the district was communicated to the applicant, nor did he give any other testimony from which the board could find that taking the car out of the district was a violation of the rules and regulations of the employer. The only testimony on this subject was that of the applicant himself who said (N.T. 4) that Mr. Filter and Mr. Crissey, in January, had him come into the office and sign a book which “said you couldn’t take the car out of the State”. Further, neither the referee nor the board made any finding as to a violation in taking the car out of the district but based their decision entirely upon the speeding viola*164tion. It is the speeding violation only with which we are concerned on this appeal.
An employer may require that his employees be exemplary citizens off the job as well as on. In the absence of a contract providing otherwise, he may discharge them for failing to live up to this high standard. But a fall from grace does not disqualify the unfortunate sinner from receiving unemployment compensation upon his discharge unless his dereliction is connected with his work. I do not believe that the offence of the applicant here was connected with his work in the sense in which that phrase is used in the act.
I would reverse the board’s finding of wilful misconduct under the evidence in this case.